Citation Nr: 1717095	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Entitlement to service connection for residuals of a right foot injury, to include hammer toe, claw toe, pes cavus, hallux valgus, degenerative arthritis of the first metatarsophalangeal joint, degenerative arthritis of the posterior subtalar joint, and degenerative arthritis of the calcaneo-cuboid joint.  

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from April 20, 1964 to June 30, 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to service connection for residuals of a right foot disability.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that his current right foot conditions, to include hammer toe, claw toe, pes cavus, hallux valgus, degenerative arthritis of the posterior subtalar joint, degenerative arthritis of the first metatarsophalangeal joint, and calcaneocuboid degenerative arthritis were aggravated by service, or in the alternative, had their onset during service.

The Veteran's April 1964 induction physical examination report shows that his right foot and right lower extremity were found to be normal, aside from a notation of mild pes cavus.  The Veteran's service treatment records include a May 1964 record that notes the Veteran's report of sore feet; the impression was hammer toes.  The Veteran was told to avoid marching for four days.  A May 12, 1964 record notes that a podiatrist was not available for a while and that he should not march for two more days.  A May 19, 1964 record notes the Veteran's complaints of a sore foot.  A May 21, 1964 record notes a sore right foot metatarsal joint, a right chip fracture calcaneus, severe pes cavus, and severe callosities over right plantar surface; x-ray shows a cavus deformity.  A June 6, 1964 record notes severe right claw toe and pes cavus.  The examiner noted that the Veteran could not march, run or wear combat boots and he was put on L-4 profile.  Subsequent June 1964 records note the Veteran's complaints of right ankle and leg pain; he cast was removed and x-rays showed cavus deformity, an undisplaced fracture of the calcaneus.  The June 1964 Medical Board Proceedings note that the Veteran had a right claw toe deformity and moderately severe pes cavus with tender callosities under metatarsal heads, both were "EPTS," or existed prior to service.  The Proceedings also noted that the Veteran had a closed chip fracture of the right calcaneus without nerve or artery involvement that occurred in the line of duty, incidental to service.  The Board noted that the fracture did not exist prior to service and it was aggravated by service.  The Veteran was recommended for discharge.  The June 1964 separation examination notes diagnoses of right hammer toes, claw toe deformity, and moderately severe pes cavus with tender callosities under metatarsal heads; which were noted to exist prior to service.  The examination report also noted that the Veteran had a closed chip fracture of the right calcaneus without nerve or artery involvement. 

The Veteran underwent a VA examination in March 2016, during which the Veteran reported that he sustained a fracture in the arch of his right foot in the 1960's and was unable to march or where his boots during basic training.  He stated that he currently experienced bilateral heel foot pain, worse on the right.  Upon examination and review of the claims file, the examiner diagnosed pes cavus, claw toe, undisplaced fracture of anterior process of calcaneus, hammer toes, hallux valgus, degenerative joint disease of the first metatarsophalangeal joint, advanced degenerative arthritis of the posterior subtalar joint, and degenerative joint disease of the calcaneocuboid.  The examiner in pertinent part opined that it was "less likely" that the Veteran's residuals of injury to the right foot were aggravated beyond their natural progression by the right foot fracture during boot camp. 

Initially, with respect to the Veteran's current diagnoses of right foot pes cavus, hammer toes, and claw toe the Board finds that the VA examiner used the incorrect "less likely" standard in discussing the relationship between the claimed disorder and the Veteran's service, instead of the more stringent "clear and unmistakable evidence" standard necessary to satisfy the legal criteria in this case.  

Further, regarding the current diagnoses of right foot hallux valgus, degenerative joint disease of the first metatarsophalangeal joint, degenerative arthritis of the posterior subtalar joint, and degenerative joint disease of the calcaneocuboid, the Veteran is presumed to be in sound medical condition at the time of entry into service, as these defects were not actually noted when examined for entry into service.  This presumption of soundness can, however, be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); see also VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Therefore, the Board must remand this issue for a new medical opinion concerning this matter.

Further, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, 
all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following the review of the record, the physician should state a medical opinion with respect to each right foot disorder present during the period of the claim.  Specifically, the examiner must address the following: 

Is there a 50 percent or better probability that the disorder was present in service and, if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?  

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, was the disorder aggravated by service?  Please indicate the degree of certainty as to whether or not the disorders was or was not aggravated by service.

With respect to any currently present disorder which the examiner believes was not present during service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service? In answering this question, the examiner must address: 

* The Medical Board Proceeding dated in June 1964 which noted that the Veteran had a closed chip fracture of the right calcaneus without nerve or artery involvement that occurred in the line of duty, incidental to service.  
* The July 2016 statement from the Veteran's brother that notes that the Veteran came home from active service wearing a cast on his leg. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

